At the outset, I wish to convey the warmest congratulations of the President of the Republic of Haiti, His Excellency Mr. Jovenel Moise, to Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session and to assure him of the full support of my delegation in the conduct of our work. I would be remiss if I did not congratulate his predecessor, Ms. Maria Fernanda Espinosa Garces, for the excellent work done during the General Assembly at its seventy-third session.
I also commend the outstanding work of Secretary-General Antonio Guterres at the helm of our Organization, particularly in his undeniable efforts to focus the attention of all on the pressing need to arduously work to satisfy the needs and aspirations of all peoples of the planet. I strongly encourage him to continue to work for the mobilization of the financial resources necessary, within the framework of renewed and strengthened multilateralism, to avert the various threats to international peace and security and to promote the effective implementation of the 2030 Agenda for Sustainable Development. The future of humankind depends on it. For if we do not respect the many commitments we have freely made in recent years, the world may not be the one that we, the United Nations, have called for since the adoption of the Charter.
On the eve of the commemoration of the seventy- fifth anniversary of the founding of the United Nations, I consider it essential that we reaffirm our collective responsibility. We must all remain mobilized in pursuing these aims, principles, pillars of action and objectives, bearing in mind that future generations will judge us on our sense of responsibility and solidarity.
I am pleased to note that this session’s general debate has been strongly characterized by the hallmark of promoting multilateralism, as proven by the central theme of this session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. The theme reminds States Members of the United Nations and all stakeholders, should they need reminding, of the path they should follow in order to achieve sustainable development and world peace. I therefore note with great satisfaction that the high- level meetings convened by the Secretary-General and the President of the General Assembly form part of the process to promote the implementation of commitments made in the light of the Sustainable Development Goals, including ensuring universal health coverage, the imperative of finance for development and providing support for small island developing States. I hope that we all understand the need to make solemn declarations and implement concrete actions and initiatives that are commensurate with current and future challenges.
I would like to draw the Assembly’s kind attention to the worrying increase in the number and magnitude of fires and forest fires in recent years. I wish to take this opportunity to renew my deep and sincere solidarity with the countries and populations most affected by those fires and offer my unconditional support for concerted initiatives aimed at preventing fires. That would be to the benefit of our general well-being and would contribute to the preservation of our planet.
Closer to home, on 1 and 2 September, Hurricane Dorian inflicted death, desolation and heavy destruction on the people of the Bahamas archipelago, particularly on the islands of Abaco and Grand Bahama, which are home to many migrants from my country. This brotherly country faces the most serious humanitarian emergency in its history. I wish to reiterate my full solidarity with the authorities and people of the Bahamas and call for greater support from the international community for the efforts being made by the Bahamians.
We would also mention the recent floods that struck the Haitian cities of Gonaives and Petit-Goave, leading to a considerable loss of life and property damage. The Haitian Government is doing its utmost to continue to provide necessary assistance to the victims and address the root causes of this phenomenon. In this context, special attention should be given to small island developing States, which do not have sufficient resources to combat natural disasters and preserve the environment. My country is eager to contribute to multilateral efforts with a view to combating this phenomenon.
It is no coincidence that the eradication of poverty in all its forms and all over the world represents Sustainable Development Goal 1 of the 2030 Agenda for Sustainable Development. It is unfortunate to note that the efforts being made at the global level to implement this core objective are far from keeping up with current needs. Still today, a large percentage of the world’s population is suffering from poverty and hunger. We will not be able to reverse this sad trend without the extensive mobilization of financial resources. There is still a striking discrepancy between the commitments we have made and the actions being undertaken to eliminate poverty across the world. As a small island developing State, Haiti will spare no effort, despite its deficiencies and limited resources, in resolutely tackling the root causes of poverty and hunger.
Our debate also has the merit of focusing attention on the need for a greater commitment to quality education. My delegation believes that quality education accessible to all is essential for economic development and social progress. In our view, this is the main area in which the guiding principle of the 2030 Agenda — leaving no one behind — should apply the most. It is especially through education that we can concretely guarantee respect for human rights and fundamental freedoms for everyone, as well as the economic and social progress of all peoples. We believe that public policies aimed at sustainable development should give urgent priority to education, development and employment for the benefit of young people, who are the true builders of the future.
We must pay greater attention to combating the various forms of inequality that are continuing to take root all over the world. These inequalities move us further and further away from the purposes and principles of our Organization. Promoting inclusion is without a doubt one of the fundamental requirements in the effective implementation of the 2030 Agenda for Sustainable Development. Inclusion undoubtedly implies the participation of all peoples and stakeholders in making collective efforts to bring about a better world. With that in mind, the Republic of Haiti wishes to see greater consideration given to the repeated requests of the Republic of China, Taiwan, to participate in the activities of the United Nations system.
We are 11 years away from the deadline set for the achievement of the Sustainable Development Goals. Many countries have already made considerable progress in that direction. Others, in contrast, despite their efforts, are still lagging behind, which runs contrary to the “no one should be left behind” principle of the 2030 Agenda.
In Haiti, emergency needs, recovery and long- term development remain significant and require massive investment in various areas. Given the current circumstances of my country, pursuing the Sustainable Development Goals remains a major challenge. We must make enormous and sustained efforts in such priority areas as essential infrastructure, quality education, health coverage, the mobilization of foreign direct investment, reforestation, environmental protection, reviving agricultural production, supporting productive initiatives and gaining access to modern energy sources and loans.
In that connection, Haiti is proud to have hosted last May a delegation from the Overseas Private Investment Corporation to explore financing tools that would enable Haiti to diversify its economy and to help it meet its development needs through private-sector projects.
The government of the Republic of Haiti is fully aware of its responsibility to provide the conditions required for the security, stability and long-term development of the country. Unfortunately, my country has for several months now been grappling with a complex political crisis that is compounding an already tenuous, decades-old socioeconomic situation. The President of the Republic, aware of his heavy responsibilities, has therefore extended a hand to all of the nation’s stakeholders with a view to safeguarding our democratic gains, enabling peace, stability and calm to be restored, and facilitating the broadest possible participation of our citizens in public life.
That was precisely the spirit of the message he delivered on Wednesday, 25 September, in which he called for a constructive and inclusive inter-Haitian dialogue intended to lead to the establishment of a national unity Government. By the same token, our Head of State is continuing to hold the necessary consultations with all national institutions in a position to facilitate dialogue among the executive branch and the political, economic and social sectors of our country, geared towards a political agreement leading to social peace, the holding of free, fair and democratic elections and the strengthening of democratic institutions and the political, economic and social stability of the country.
The President of the Republic intends to do everything in his power to find a way to mobilize the main national and international stakeholders around those efforts essential for placing the country irreversibly on the path towards stability and progress. However, the Republic of Haiti cannot get back on its feet without substantial, sustainable, coherent, well-coordinated and effective support from the international community.
Several United Nations missions on the ground, especially those of the Ad Hoc Advisory Group on Haiti, recently took stock of the enormous, multidimensional challenges facing the Republic of Haiti. That is the backdrop for the gradual withdrawal of the United Nations Mission for Justice Support in Haiti and the transition towards the United Nations Integrated Office in Haiti.
We take note of the mandate of this new mission, which essentially will consist of advising the Government of the Republic of Haiti on ways to promote and strengthen its political stability and good governance. It is our strong wish to see this new United Nations mission endowed with all the resources necessary for the full accomplishment of its main tasks. It is important that there be enhanced coordination among United Nations entities in Haiti and that all their efforts be deployed in accordance with the priorities established by the Government of Haiti. It is therefore essential that the United Nations Integrated Office in Haiti keep a sustained focus on Haiti’s economic, social and environmental public policies.
Stability in Haiti will require a genuine inter-Haitian dialogue, an improvement in the security situation and the promotion of private investment, democracy, justice, human rights, the rule of law and sustainable development. My delegation wishes to share with the peoples of the United Nations Haiti’s aspirations to a better world, with peace, harmony, stability, progress and well-being for all.
The fact remains that there will be no ideal world without the adoption of a new paradigm for international cooperation that must absolutely involve an in-depth reform of the structures of the United Nations and the way in which it functions. Such reform must take into account the new realities of the contemporary world. Indeed, United Nations structures must be made more flexible, more open and more pragmatic, so that the Organization can be more proactive and more effective, both in its decision-making and in the implementation of the decisions it takes. We are a case in point; during the cholera epidemic in Haiti, which killed tens of thousands of people across the country, swift and responsible action by the United Nations would have made it possible to limit the harm done and spare the affected populations a great deal of suffering.
It must be acknowledged, however, that encouraging progress has been made recently in the fight to rid Haiti of cholera thanks to the efforts made by the Special Envoy of the Secretary-General and all concerned stakeholders in Haiti. We call on the United Nations to redouble its efforts with a view to mobilizing sufficient and predictable financing for the effective implementation of a strategy to tackle cholera in Haiti.
In closing, on behalf of the President of the Republic of Haiti, His Excellency Mr. Jovenel Moise, I would convey his most sincere gratitude to all partners and friends of Haiti that support our efforts to improve living conditions for all sectors of the Haitian population.
Peace is a universal good, and we must all strive for peace, so that our plans to promote the welfare of humankind do not remain simply a wish but become a reality.